Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


7-7-2005

USA v. Wilson
Precedential or Non-Precedential: Precedential

Docket No. 04-1918




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"USA v. Wilson" (2005). 2005 Decisions. Paper 776.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/776


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT


                                        No. 04-1918


                            UNITED STATES OF AMERICA

                                             v.

                                       ESCO WILSON,

                                         Appellant


                     On Appeal from the United States District Court
                          for the Middle District of Pennsylvania
                         (D.C. Criminal Action No. 03-cr-00005)
                     District Judge: Honorable Christopher C. Conner




                              Before: SLOVITER, AMBRO
                              and ALDISERT, Circuit Judges

                                          ORDER

        A the direction of the Court an amended opinion shall be filed in this matter with
filing as of the date of this order. Due to a word processing error the dissenting opinion
was incorrectly positioned in the opinion filed on July 1, 2005. It is noted that the
amendment is clerical in nature and does not alter the prior disposition of the Court.

                                                        For the Court,

                                                        /s/ Marcia M. Waldron
                                                        Clerk

Date: July 7, 2005
CRG/cc: Andrew F. Schneider, Esq.
         Theodore B. Smith III, Esq.